Citation Nr: 0604538	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  96-00 143A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 30 percent for chronic obstructive pulmonary disease 
(COPD).

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1973 to 
December 1974, and from March 1979 through April 1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

After an original grant of service connection for COPD in 
September 1995, the RO increased the COPD evaluation from 
zero percent (noncompensable) to 30 percent in an August 1999 
rating decision.  The veteran perfected his appeal of the 
original rating in January 1996.  Inexplicably, the veteran's 
appeal was not then forwarded to the Board for adjudication.  
Because the veteran did not withdraw his appeal after the RO 
awarded the 30 percent evaluation for COPD in August 1999, 
that issue is still in appellate status.  AB v. Brown, 6 Vet. 
App. 35 (1993).  The Board remanded this case in August 2004.

(Because the question of entitlement to TDIU is inextricably 
intertwined with several pending service connection issues, 
consideration of the TDIU issue must be deferred pending the 
completion of development still pending from the Board's 
August 2004 remand.)

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the COPD 
question currently before the Board was placed in appellate 
status by a notice of disagreement expressing dissatisfaction 
with an original rating, the Board has characterized that 
issue as set forth above.  Further, in cases such as this 
one, where the original rating assigned has been appealed, 
consideration must be given as to whether the veteran 
deserves a higher or lower rating (so-called "staged 
ratings") at any point during the pendency of the claim.  
Id.  The Board will address the rating assigned since the 
award of service connection effective from May 1, 1995.


FINDINGS OF FACT

1.  For the period beginning May 1, 1995, the veteran's COPD 
was evidenced by mild dyspnea following exertion, and 
pulmonary function tests consistent with findings of mild to 
moderate disability.

2.  For the period beginning April 1, 2002, the veteran's 
COPD was evidenced by a Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO(SB)) of 
42.2 percent.

3.  For the period beginning March 22, 2005, the veteran's 
COPD has been evidenced by FEV-1 in the range 60 to 70 
percent; FEV-1/FVC in the range 69 to 89 percent; and 
DLCO(SB) in the range 87 to 90 percent.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for COPD 
have not been met since May 1, 1995, except for the period 
from April 1, 2002 to March 22, 2005; from April 1, 2002, to 
March 22, 2005, a 60 percent rating is warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Codes 6600, 6603 (1996); 38 C.F.R. §§ 4.1, 4.7, 4.97, 
Diagnostic Code 6604 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Of record are reports of examinations of the veteran, 
including pulmonary function tests (PFTs).  A military 
examination report dated in January 1995, shortly before the 
veteran's leaving active service, shows a diagnosis of COPD, 
and noted that the veteran had a mild obstructive pattern.  
Results of PFTs showed that the veteran's post-bronchodilator 
Forced Expiratory Volume in one second (FEV-1) was 81 
percent; his FEV-1/Forced Vital Capacity (FVC) ratio was 
found to be 64 percent.  There was no report of his Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO(SB), or DLCO).  

In the report of a VA examination given in July 1995, the 
examiner found on examination that the veteran's lungs were 
clear, with no adventitial sounds.  The veteran had good 
thoracic expansion, good diaphragmatic excursions, and normal 
resonance by percussion.  The veteran used no accessory 
muscles for inspiration, and was in no respiratory distress.  
PFTs showed that the veteran's pre-bronchodilator FEV-1 was 
83 percent; his FEV-1/FVC was 66 percent.  The recorded DLCO 
was not clearly legible, but was either 30 or 80 percent.  
The examiner's diagnoses included COPD.

The veteran was service connected for COPD by a rating 
decision dated in September 1995, evaluated as non-
compensable (zero percent disabling), effective May 1, 1995, 
the day following separation from active service.  38 C.F.R. 
§ 3.400(b)(2)(i) (2005).  

The report of a May 1999 examination noted that the veteran 
had bilateral expiratory wheezes with decreased breath sounds 
in the lower lobes.  Respiratory rate was 20 at rest, and 30 
with exertion.  The veteran admitted to the examiner that he 
smoked two packs of cigarettes per day.  The examiner noted 
that the veteran complained of shortness of breath with 
extensive activity.  The examiner also noted that the veteran 
was not short of breath following the walk from the waiting 
area to the examining room.  PFT results showed pre-
bronchodilator FEV-1 was 63 percent, FEV-1/FVC was 74 
percent, and DLCO was normal at 104 percent.  The veteran's 
doctor noted moderate obstructive arterial blood gasses, 
normal DLCO, and normal lung volumes.  

In an August 1999 rating decision, the veteran's COPD was 
reevaluated as being 30 percent disabling.  As noted, because 
the veteran had timely appealed his original zero percent 
rating, and that appeal had not become final, the issue was 
still on appeal.  Accordingly, the RO assigned an effective 
date of May 1, 1995, for the 30 percent evaluation.  
Fenderson, supra.  The 30 percent evaluation was assigned 
utilizing the criteria in effect at the time, based on an 
assessment that the veteran had moderate dyspnea after 
exertion.  38 C.F.R. § 4.97 (1996).  The 30 percent 
evaluation was also based on new objective criteria which 
became effective October 7, 1996, and which will be discussed 
below.  The August 1999 rating decision apprised the veteran 
of these new criteria.

The veteran was afforded another VA examination in February 
2001, which was followed by a PFT given two weeks later in 
March 2001.  The examiner reported the veteran's history of 
having smoked two packs of cigarettes per day for the last 
approximately 20 years.  The veteran reported that he could 
walk short distances, but that he experienced shortness of 
breath with extensive activity, productive cough, and 
occasional wheezing, but denied any hemoptysis, anorexia, or 
asthma attacks.  He reported that he currently took a metered 
dose inhaler as needed, which provided minimal relief.  He 
denied using any supplemental oxygen.  The veteran contended 
to his examiner that his breathing difficulties incapacitated 
him because he was unable to exercise, and therefore had 
become deconditioned to the point that he just sat around.  
The results of the follow-on PFTs showed that post-
bronchodilator FEV-1 was 67.8 percent, and FEV-1/FVC was 70 
percent.  DLCO was not reported.

Another battery of PFTs was performed in April 2002.  Post-
bronchodilator FEV-1 was 64 percent, FEV-1/FVC was 67 
percent, and DLCO was reported as 42.2 percent.  The examiner 
interpreted the results as showing "[n]ormal DLCO when 
corrected for VA."  "VA" was determined by the RO to mean 
"alveolar volume."  (The veteran has argued that the 42.2 
percent result qualified him for a 60 percent rating under 
38 C.F.R. § 4.97, Diagnostic Code 6604.)  

When this case was previously before the Board, the Board 
found that the available record was inadequate to decide 
whether a higher evaluation of the veteran's COPD disability 
was warranted.  On the face of the report of the April 2002 
examination, the DLCO report of 42.2 percent appeared to 
support the veteran's assertion that a higher rating was 
warranted.  However, the test result was qualified by the 
examiner's comment that some sort of correction yielded a 
normal DLCO, which would not support award of a higher 
rating.  The Board noted that, when the schedular criteria 
were changed to include pulmonary tests results like DLCO, VA 
pointed out that readings based on DLCO were especially 
useful in detecting abnormalities that limit gas 
transference.  61 Fed. Reg. 46720, 46724 (Sept. 5, 1996).  
That being so, in its August 2004 remand, the Board found it 
curious that an examiner would find it necessary to adjust 
the result on account of alveolar volume.  The Board 
determined that, in order to resolve the matter, further 
evidentiary development was required, and the issue was 
remanded for, inter alia, another examination.

In its remand, the Board ordered that 

The veteran should be scheduled for examination of 
the lungs, including pulmonary function testing.  
All findings necessary to apply the criteria of 
Diagnostic Code 6604 should be made.  The examiner 
should review the April 2002 results and comment on 
the DLCO-SB result of 42.2 percent.  Specifically, 
the examiner should indicate whether 42.2 percent 
is an accurate reflection of the diffusion 
capacity.  If not, the examiner should explain why.  
The examiner should also explain why a correction 
to the DLCO-SB result was considered necessary by 
the April 2002 examiner.  The nature of the 
correction should be described in detail and the 
examiner should explain whether such a correction 
is customary practice, or is otherwise required in 
the veteran's case.  If required because of the 
peculiarities of the veteran's case, the reason for 
this should be explained in detail.

On remand, the veteran was afforded a VA respiratory 
examination given in February 2005.  The examiner noted the 
remand orders of the Board.  However, he did not answer any 
of the Board's specific questions, noting only that he could 
not comment as to why the previous examiner used VA 
correction as opposed to giving the uncorrected raw data.  
The examiner noted the veteran's medical history as regards 
his COPD.  The veteran reported symptoms consisting of 
chronic cough, daily sputum production, daily wheezing for 
about one hour on arising, and dyspnea with exertion.  He 
denied hemoptysis, and denied the use of supplemental oxygen.  
He reported that he had had no periods of incapacitation 
because of pulmonary complaints.  The veteran estimated that 
he could walk about 220 yards, and climb two flights of 
stairs before being limited by shortness of breath.  

The examiner noted that the veteran was on no form of 
pulmonary medication at the time of the examination.  The 
veteran reported that when his previous prescriptions had 
expired, he had not gotten them refilled.  The examiner noted 
that a VA computer search revealed no present or past 
pulmonary medications.  The veteran noted that he had been 
using his mother's inhaler.  The examiner noted that the 
veteran had a significant smoking history, having smoked one 
to one and a half packs per day for approximately 21 years, 
and two packs per day for the past 10 years.  

On examination, the examiner found that the veteran was not 
using any accessory muscles for respiration, and was able to 
speak in complete sentences with no dyspnea or tachypnea.  
Lungs revealed some fine end-expiratory bibasilar wheezes.  
X-ray examination was characterized as normal.  The PFTs 
given in conjunction with this examination showed post-
bronchodilator FEV-1 was 76 percent; FEV-1/FVC was 69 
percent; and DLCO was 87 percent.  A handwritten addition at 
the bottom of the PFT report noted moderate airflow 
obstruction with significant improvement following 
bronchodilator; air trapping was present; DLCO was normal.  
After examination and review of x-ray and PFT results, the 
examiner diagnosed COPD.  The examiner opined that the 
veteran's COPD would preclude employment requiring heavy 
exertion or exposure to any noxious fumes.  The examiner 
further noted that the veteran is also limited somewhat by 
orthopedic complaints unrelated to this examination.  The 
examiner reiterated the veteran's contention that, as a 
result of his unemployment he gets no exercise, which has 
resulted in his becoming deconditioned, which also had added 
to his decreased functional level. 

Also of record is the report of another PFT dated in April 
2005.  Post-bronchodilator FEV-1 was 65 percent; FEV-1/FVC 
was 66 percent; and DLCO was 90 percent.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule, or schedular), found in 38 C.F.R. Part 4.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).  When, as 
was the case at the outset of this claim (prior to the 1996 
changes to the respiratory rating codes), a specific 
disability is not listed in the Rating Schedule, rating is 
done by analogy to a disability that is listed in the Rating 
Schedule.  38 C.F.R. § 4.20 (2005).  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

As noted, the Court has indicated that a distinction must be 
made between a veteran's dissatisfaction with an initial 
rating assigned following a grant of service connection (so-
called "original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
Fenderson, supra.  Further, in cases such as this one, where 
the original rating assigned has been appealed, consideration 
must be given as to whether the veteran deserves a higher or 
lower rating (so-called "staged ratings") at any point 
during the pendency of the claim.  Id.  Accordingly, the 
Board will evaluate the veteran's disability from the initial 
effective date, May 1, 1995, and thereafter.  

As noted, the criteria for evaluating diseases of the trachea 
and bronchi were amended during the course of this appeal.  
The Board will therefore evaluate the veteran's disability 
under both the old and the new criteria, and award the 
highest rating available under either the old or the new 
criteria, consistent with the evidence of record.  

Prior to the 1996 schedular amendments, there was no specific 
diagnostic code for COPD.  The veteran's COPD was therefore 
rated by analogy to Diagnostic Code 6603, pulmonary 
emphysema, which is similar to the criteria for bronchitis 
under Diagnostic Code 6600.  38 C.F.R. §  4.97 (1996).  Under 
Diagnostic Code 6603 of the old criteria, a 10 percent 
evaluation is for application when there is mild disability, 
with evidence of ventilatory impairment on pulmonary function 
tests and/or definite dyspnea on prolonged exertion.  A 30 
percent evaluation is for application when there is moderate 
disability, with moderate dyspnea occurring after climbing 
one flight of steps or walking more than one block on level 
surface; pulmonary function tests consistent with findings of 
moderate emphysema.  A 60 percent evaluation is for 
application when there is severe disability, as evidenced by 
exertional dyspnea sufficient to prevent climbing one flight 
of steps or walking one block without stopping; ventilatory 
impairment of severe degree confirmed by pulmonary function 
tests with marked impairment of health.  A 100 percent 
evaluation is for application when there is pronounced 
disability that is intractable and totally incapacitating; 
with dyspnea at rest, or marked dyspnea and cyanosis on mild 
exertion; severity of emphysema confirmed by chest x-rays and 
pulmonary function tests.  

As noted, the criteria for evaluating diseases of the trachea 
and bronchi were amended, effective October 7, 1996.  See 61 
Fed. Reg. 46720 (Sept. 5, 1996).  Under the new rating 
criteria, a 10 percent evaluation is for application when the 
FEV-1 is 71- to 80-percent of predicted value, or; FEV-1/FVC 
of 71 to 80 percent, or; DLCO from 66- to 80-percent of 
predicted.  A 30 percent evaluation is for application when 
FEV-1 is 56- to 70-percent of predicted, or; FEV-1/FVC of 56 
to 70 percent, or; DLCO from 56- to 65-percent of predicted.  
A 60 percent evaluation is for application when FEV-1 is 40- 
to 55-percent of predicted, or; FEV-1/FVC of 40 to 55 
percent, or; DLCO is 40- to 55-percent of predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 100 percent evaluation is for 
application when FEV-1 is less than 40 percent of predicted 
value, or; the FEV-1/FVC ratio is less than 40 percent, or; 
DLCO is less than 40-percent predicted, or; maximum exercise 
capacity is less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), or; cor pulmonale (right 
heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  

Here, whenever an assessment as to the degree of impairment 
has been provided by medical professionals, the veteran's 
COPD has been described as mild or moderate, never as severe 
or pronounced.  The January 1995 military examination 
described the veteran's obstructive pattern as mild.  The May 
1999 examiner noted moderate obstruction.  An outpatient 
treatment note from the VA Medical Center (VAMC) in St. 
Louis, Missouri, dated in November 2002, discussing a cardiac 
stress test, described the veteran's COPD as mild.  The 
February 2005 examiner described moderate airflow 
obstruction.  Of record are VA treatment notes for the period 
July 1995 to October 2004.  They contain no record of ongoing 
treatment for COPD, and thus no evaluation, subjective or 
objective, of the COPD.  Further, the Board notes that there 
is no evidence of record showing that the veteran's COPD has 
ever been manifest to a degree that he has been prevented 
from climbing one flight of steps or walking one block 
without stopping, either of which would warrant a higher 
evaluation.  The May 1999 examiner reported that the veteran 
complained of shortness of breath, but only after extensive 
activity.  That examiner also noted that the veteran was not 
short of breath after walking back to the examining room.  

At his February 2001 examination, the veteran reported that 
he could walk short distances, experiencing shortness of 
breath only with extensive activity.  At his February 2005 
examination, the veteran reported that he had had no periods 
of incapacitation because of pulmonary complaints, and 
estimated that he could walk about 220 yards, or climb two 
flights of stairs before being limited by shortness of 
breath.  The Board notes that, even if the illegible DLCO 
reading from July 1995 is, in fact, a 30 as opposed to an 80, 
the examining physician, who examined the veteran and had 
access to all of his military medical records, including the 
results of the contemporaneous PFTs, described the veteran's 
obstructive pattern as "mild."  The Board also notes that, 
at that time, in 1995, objective application of discrete PFT 
results was not a part of the rating criteria.  (The new 
criteria that use DLCO readings may not be applied before the 
effective date of October 7, 1996.)

In short, under the old rating criteria, there is no evidence 
of record that would warrant an evaluation higher than the 
currently awarded 30 percent.  His COPD has never been 
described as being either severe or pronounced, and any 
limitations imposed on his physical activity do not rise to a 
level commensurate with a severe, or 60 percent, evaluation.  
In fact, if limitations imposed by shortness of breath on 
activities such as stair climbing and walking were the only 
criteria under the old rating schedule, the veteran's COPD 
would not rate even a moderate, 30 percent disability.  
Nonetheless, since his COPD has been described at least twice 
as moderate, the Board determines that a 30 percent 
evaluation under the old criteria is warranted since the 
original effective date of May 1, 1995.

Turning to evaluation of the veteran's COPD under the new 
criteria in effect since October 7, 1996, the Board notes as 
an initial matter that PFT results to be used in evaluating 
diseases of the trachea and bronchi are those results 
obtained after bronchodilation.  61 Fed. Reg. 46720 (Sept. 5, 
1996).  The first post-bronchodilator test results of record 
date from March 2001.  As noted, the veteran's FEV-1 was then 
reported as 67.8 percent, and FEV-1/FVC was reported as 70 
percent, both of which warrant a 30 percent evaluation under 
the new criteria.  

The results of the veteran's April 2002 VA examination show 
FEV-1 was reported as 64 percent, FEV-1/FVC was reported as 
67 percent, and DLCO was reported as 42.2 percent.  Because, 
on remand, the March 2005 VA examiner was unable to comment 
on the seemingly anomalous 42.2 percent DLCO, the Board will 
give the benefit of the doubt to the veteran and base its 
analysis on this number.  Under the new rating criteria, a 
DLCO of 42.2 percent warrants an evaluation of 60 percent 
disability, effective from April 1, 2002, the date of the 
testing which reported that result.  

As noted, on remand the veteran was examined in February 
2005, with PFTs being conducted in March and April 2005.  The 
March 2005 PFT showed an FEV-1/FVC result of 89, an FEV-1 of 
76, and a DLCO of 87, which warrants an evaluation no higher 
than 30 percent, effective March 22, 2005, the date of the 
PFT which reported that result.  The PFT given the following 
month, in April 2005 recorded FEV-1 of 65, and FEV-1/FVC of 
66, both of which warrant continued application of the 30 
percent evaluation.

In sum, under the old criteria, the veteran's COPD was 
consistently described as either mild or moderate, warranting 
award of no more than a 30 percent evaluation for moderate 
disability.  Under the new criteria, effective October 7, 
1996, the veteran's COPD did not warrant any higher 
evaluation until the April 1, 2002, when his DLCO was 42.2 
percent.  The March 22, 2005, PFT results show marked 
improvement in the veteran's pulmonary function, warranting 
an evaluation of no greater than 30 percent.  As noted, under 
Fenderson, supra, staged ratings are appropriate when, as 
here, a veteran is appealing an original rating.  Therefore, 
a rating greater than that assigned by the RO (30 percent) is 
not warranted except for the period from April 1, 2002, to 
March 22, 2005, when a 60 percent rating is warranted.

The Board finds no evidence that the veteran's service-
connected COPD has presented such an unusual or exceptional 
disability picture at any time as to require consideration of 
an extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations. 38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluations in this case are inadequate.  As discussed above, 
there are higher ratings for COPD under both the old and the 
new criteria, but the required manifestations have not been 
shown in this case.  The Board further finds that no evidence 
has been presented suggesting an exceptional disability 
picture in this case.  The appellant has not required any 
recent hospitalization for COPD, and he has not demonstrated 
marked interference with employment.  

In this regard, the Board notes that the February 2005 VA 
examiner opined that the veteran's COPD would preclude only 
employment requiring heavy exertion or exposure to noxious 
fumes.  The examiner also noted that the veteran is also 
limited somewhat by orthopedic complaints, but the veteran 
has not offered any objective evidence of any symptoms due to 
COPD that are not contemplated by the rating criteria.  The 
veteran avers that as a result of his unemployment he gets no 
exercise, which has resulted in his becoming deconditioned, 
which also has added to his decreased functional level.  
However, while this averment might explain declining 
functional levels, it does not establish an evidentiary 
foundation on which to establish that his COPD markedly 
interferes with his employment in a manner not contemplated 
by the rating criteria.  Consequently, the Board concludes 
that referral of this case for consideration of the 
assignment of an extraschedular rating is not warranted.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996)  (Board may affirm a RO's 
conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own.)  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2002 and September 2004.  (Although the notice required by 
the VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to an increased rating for his service-
connected disability, what evidence and/or information was 
already in the RO's possession, what additional evidence 
and/or information was needed from the veteran, what evidence 
VA was responsible for getting, and what information VA would 
assist in obtaining on the veteran's behalf.  The RO 
specifically requested that the veteran provide any evidence 
or information he had pertaining to his claim.  The RO also 
provided a statement of the case (SOC) and two supplemental 
statements of the case (SSOCs) reporting the results of the 
RO's reviews, and the text of the relevant portions of the VA 
regulations.  As noted, the veteran was apprised of the 
changes to the criteria for evaluating disabilities of the 
respiratory system.  

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records, and secured multiple 
examinations in order to ascertain the severity of his 
disability.  The Board notes that, on remand, the examining 
physician did not comply with specific remand orders for 
opinions, and the RO did not ensure that the remand orders 
were complied with.  However, because the Board has given the 
veteran the benefit of the doubt regarding the correct 
interpretation of the PFT result in question (DLCO of 42.2 on 
the April 2002 examination), a remand is not necessary.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  VA has 
no duty to inform or assist that was unmet.


ORDER

Entitlement to a disability evaluation in excess of 30 
percent for chronic obstructive pulmonary disease for the 
period from May 1, 1995 until April 1, 2002, is denied.

Entitlement to a disability evaluation of 60 percent for 
chronic obstructive pulmonary disease for the period from 
April 1, 2002 until March 22, 2005, is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.  

Entitlement to a disability evaluation in excess of 30 
percent for chronic obstructive pulmonary disease for the 
period beginning March 22, 2005, is denied.


REMAND

By a rating decision issued in September 1995, the RO, in 
part, denied the veteran's claims of entitlement to service 
connection for a right ankle disorder, a sinus disorder, and 
a back disorder.  Notice of the rating denial was sent to the 
veteran on September 25, 1995.  The RO issued another rating 
decision in October 1995 in which higher ratings for the left 
elbow, knee and heart disabilities were denied.  Notice of 
the rating denial was sent to the veteran on October 24, 
1995.  On November 21, 1995, the veteran submitted a VA Form 
21-4138 in which he stated that he disagreed with the 
decisions of September 25, 1995, and October 24, 1995.  
Thereafter, the RO issued a Statement of the Case (SOC), in 
November 1995, which only addressed the increased rating 
issues, without any mention of the three service connection 
claims.

Another rating decision, in June 2003, denied claims of 
service connection for hand and feet disabilities.  Notice 
was sent to the veteran on June 26, 2003.  A notice of 
disagreement was filed with respect to this denial on June 9, 
2004.  

The RO never issued an SOC for any of these five denied 
claims.  The Court has directed that, where an appellant has 
submitted a timely NOD with an adverse decision, and the RO 
did not subsequently issue an SOC addressing the issue, the 
Board should remand the issue to the RO for issuance of an 
SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  
Accordingly, in its May 2004 remand, the Board remanded for 
the issuance of a SOC that addresses the five service 
connection issues.  This has still not been done.  

(Because the TDIU claim might turn on the result of any one 
or more of these pending service connection claims and upon 
the RO's consideration of entitlement to TDIU in light of the 
award set out above of the 60 percent rating from April 1, 
2002, to March 22, 2005, consideration of the TDIU claim is 
again deferred.)

Accordingly, the veteran's case is REMANDED again to the RO 
for the following actions:

1.  After undertaking any other 
development deemed appropriate, the 
RO should issue an SOC that 
addresses the veteran's claims of 
entitlement to service connection 
for a right ankle disorder, a sinus 
disorder, a back disorder, a hand 
disability, and a foot disability.  
If, and only if, an appeal is timely 
perfected on any of these service 
connection claims, the record should 
be returned to the Board for further 
review.  

2.  The RO should again consider the 
TDIU claim remaining on appeal, 
especially in light of the award set 
out above of a 60 percent rating for 
COPD from April 1, 2002, to March 
22, 2005.  If TDIU is not granted, a 
supplemental statement of the case 
should be issued.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


